EXHIBIT 10.4

[FHNC logo]

GRANT NOTICE

 

MIP-Driven RSUs (FTN)

[Name of recipient]

Congratulations! You have been granted an award of restricted stock units as
follows:

 

AMOUNT OF AWARD:

   ___________ Restricted Stock Units                GRANT DATE:   
____________, 2013      

GOVERNING PLAN:

   Equity Compensation Plan    VESTING DATE:    [18 months after grant]         

Your award of restricted stock units (“RSUs”) recognizes your value to First
Horizon National Corporation (“FHNC”). This award is granted under the Governing
Plan specified above, and is governed by the terms and conditions of that Plan
and by policies, practices, and procedures (“Procedures”) of the Compensation
Committee (that administers the Plan) that are in effect from time to time
during the vesting period. Also, this award is subject to the terms and
restrictions of FHNC’s Compensation Recovery Policy (“Policy”) as in effect
during the vesting period.

This award is subject to possible forfeiture in accordance with the Plan,
Procedures, and Policy. As of the grant date, the Procedures provide (among
other things) that:

(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the applicable vesting date; but

(b) if your termination of employment occurs because of your death or permanent
disability, this award immediately will vest pro-rata based on the portion of
the vesting period that has elapsed at that time and only the remainder of the
award will be forfeited.

One effect of clause (a) is that retirement unrelated to permanent disability
normally results in the immediate forfeiture of unvested RSUs.

Also, this RSU award will be forfeited, or if already vested you must pay in
cash to FHNC the gross pre-tax amount of the award paid at vesting, if during
the restriction period you, either on your own behalf or on behalf of any other
person or entity, in any manner directly or indirectly solicit, hire, or
encourage any person who is then an employee or customer of FHNC or any of its
subsidiaries or affiliates to leave the employment of, or to end, diminish, or
move any of his, her, or its accounts or relationships with, FHNC or any of its
subsidiaries or affiliates. The restriction period begins on the Grant Date and
ends on the second anniversary of the vesting date.

In addition, because this award is granted as partial payment of a bonus under
the Management Incentive Plan, this award is subject to possible forfeiture
pursuant to that Plan or by operation of the Policy in relation to bonuses under
that Plan. By accepting this RSU award, you acknowledge that FHNC may reduce or
offset other amounts owed to you, including but not limited to wages or
commissions owed, among other things, to satisfy any repayment obligation.

The Compensation Committee reserves the right, in its sole discretion, to
accelerate vesting; no employee has any right to receive acceleration. As of the
Grant Date, the Committee’s Procedures allow you to request pro-rata vesting of
RSUs if you retire at or after age 65 with at least 5 years of service prior to
normal vesting. If such a request were granted, only the remaining shares would
forfeit.

This award is non-transferable.

Upon vesting, FHNC will pay an amount of cash equal to the fair market value, as
of the vesting date, of the number of shares which have vested. If the record
date for any cash dividend upon common shares occurs during the vesting period,
an equivalent cash amount will accrue for this award and be paid at vesting. No
interest will accrue on dividend equivalents. The number of RSUs will be
adjusted proportionately in the event of a stock split or a common stock
dividend to avoid any enlargement or dilution of value. In each such adjustment
RSUs will be rounded down to the nearest whole unit; any fractional RSU will be
disregarded.



--------------------------------------------------------------------------------

Vesting is a taxable event. Amounts paid are subject to applicable withholding
taxes. You are not permitted to make any election in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to include in
your gross income for federal income tax purposes the value of this award this
year. If you make a Section 83(b) election, it will result in the forfeiture of
this award.

Questions about your RSU award?

Important information concerning the Plan and this RSU award is contained in a
prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Plan or prospectus at any time. If you have questions about your RSU
award or need a copy of the Governing Plan, related prospectus, or current
administrative Procedures for equity awards, contact Fidelity Investment’s
Executive Relationship Officer at                 . For all your personal stock
incentive information, you may view your award and other information on
Fidelity’s website at www.NetBenefits.com.

[Managing Your Money logo]